Citation Nr: 0016362	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  96-33 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a compensable evaluation for post-operative 
hypertrophic tonsillitis.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from July 1942 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Fort Harrison, 
Montana Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

This case was previously before the Board in February 1999, 
at which time this issue was remanded for further 
development.  Such development having been completed, the 
case is again before the Board for appellate review. 

As indicated in February 1999, the veteran was scheduled for 
a personal hearing before a member of the Board in 
Washington, D.C. in November 1998.  In a statement received 
in October 1998, the veteran indicated that he did not plan 
to attend the hearing and it was subsequently canceled. 
Reported in this decision is the veteran's testimony as given 
at an October 1997 personal hearing before the RO.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible.  

2.  Post-operative hypertrophic tonsillitis is manifested by 
subjective complaints of hoarseness, sore throats and food 
sticking to the throat; with objective findings of hoarseness 
and a larynx with some thickness of the vocal cords but no 
lesions, and otherwise normal or unremarkable findings.



CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a 10 percent evaluation for post-operative 
hypertrophic tonsillitis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.20, 4.31, 4.97, Diagnostic 
Code 6516 (prior to and from October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The words "moderate" and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (1998).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Pertinent regulations provide that in every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

In this case, the veteran's post-operative hypertrophic 
tonsillitis disability is rated by analogy to chronic 
laryngitis, under Diagnostic Code 6516, since that is the 
Diagnostic Code which most closely relates to the functions 
affected by tonsillitis. 

The veteran initiated this claim in December 1995, and since 
then the regulatory criteria for respiratory disorders have 
been revised.  Prior to October 7, 1996, a 10 percent rating 
was assigned when there was moderate catarrhal inflammation 
of the cords or mucous membrane and moderate hoarseness.  
Under the revised regulations that became effective on 
October 7, 1996, a 10 percent rating is warranted when there 
is hoarseness, with inflammation of cords or mucous membrane.  
38 C.F.R. § 4.97, Diagnostic Code 6516 (1999).  

The Court has held that, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); see also 
Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam) 
(appellants' claims should be adjudicated under the version 
of the regulations most favorable to him).

In this case, the veteran has been provided with the amended 
provisions for respiratory disorders, and he has had the 
opportunity to provide argument in support of his claim under 
those provisions.  The agency of original jurisdiction has 
had the opportunity to adjudicate the claim according to the 
new provisions.  Therefore, the Board determines that the 
veteran is not prejudiced by the change in law that occurred 
after the initiation of his claim.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  The Board will consider both the 
old and new rating criteria and apply that criteria which are 
most favorable to the veteran.

An October 1946 VA examination report reveals that the 
veteran had moderately hypertrophied tonsils that showed a 
moderate amount of scarring.  There was no evidence of an 
acute inflammation at that time.  The respiratory system was 
said to be normal.  The diagnoses included chronic 
tonsillitis.  Also in October 1946, the veteran was 
hospitalized at VA for complaints of severe cold and sore 
throats.  At that time, examination revealed that the veteran 
had hypertrophic tonsils.  The hospital record indicates that 
the veteran underwent a tonsillectomy, and that both tonsils 
were markedly hypertrophied.  The post operative course was 
uneventful and the veteran was discharged a couple of days 
after admission.

Service connection for post operative hypertrophic 
tonsillitis was granted in March 1946, and the noncompensable 
rating has been in effect since that time.  

Numerous post-operative medical records have been associated 
with the veteran's claims folder.  These records do not deal 
directly with any residuals that the veteran may have for 
post-operative hypertrophic tonsillitis.  Rather, the records 
deal with other types of respiratory disorders, claimed by 
the veteran but not addressed in this appeal.  

At a personal hearing before the RO in October 1997, the 
veteran testified that he did not have any follow-up 
treatment after the tonsillectomy in 1946 because he did not 
have the financial means to pay for treatment.  However, the 
veteran indicated that he continued to have problems, and 
that he believed that the diagnosis for hypertrophic 
tonsillitis was a misdiagnosis.  The veteran further 
testified about other ailments, which were subsequently 
addressed in the Board's February 1999 decision.  In February 
1999, the Board also remanded this issue and requested that 
the veteran be afforded a VA examination appropriate to 
measure the level of severity of his service- connected post-
operative hypertrophic tonsillitis disability. 

In April 1999, at the request of VA, the veteran was examined 
privately by an ear, nose and throat specialist for the 
purpose of evaluating any residual problems from a 
tonsillectomy he had performed for hypertrophic tonsillitis.  
The private physician indicated that it was his understanding 
that the veteran had had problems with chronic and recurrent 
tonsillitis and eventually underwent a tonsillectomy several 
years ago.  The physician stated that the veteran reported 
that, since that time, he had really had no problems in the 
tonsillar area.  The physician stated that the veteran 
complained of some hoarseness, and apparently also had an 
episode of food sticking to his throat, and was diagnosed 
with what sounded like a "Zenker's diverticulum" which was 
excised, and since then he had done well.  

The physician stated that on physical examination, the 
veteran had decreased hearing in both ears, that tympanic 
membranes themselves appeared to be clear and show good 
mobility, and that intranasal examination at that time was 
unremarkable.  The physician also stated:

Oropharynx, he is well healed post tonsillectomy with no 
residual tissue.  The nasopharynx is well visualized and 
appears to be normal.  The hypopharynx likewise is 
normal.  The larynx reveals some thickness of the vocal 
cords but no lesions.  This is consistent with his 
history of tobacco use in the past.  Neck supple.  There 
is a well healed surgical incision on the right neck.  
Trachea midline.  No significant adenopathy.  

Impression:  I did not see any evidence of disability 
relative to the tonsillectomy performed for hypertrophic 
tonsillitis.  By history he does have significant 
hearing problems....

In a June 1999 statement, the veteran's wife complained that 
the examiner was rude and disinterested during the April 1999 
examination.  She stated that the veteran had frequent sore 
throats, hoarseness and nasal congestion with difficulty 
breathing; and that she and the veteran were not satisfied 
with the physician's report. 

The Board has reviewed the record and evidence pertinent to 
this claim and determines that the veteran is entitled to a 
compensable, 10 percent, evaluation, for post-operative 
hypertrophic tonsillitis.  When, after consideration of all 
evidence and material of record in a case, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt of 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991). 

Under the old criteria, a 10 percent evaluation would not be 
warranted here because the evidence of record does not show 
that the veteran has moderate catarrhal inflammation of the 
cords or mucous membrane and moderate hoarseness.  However, 
under the revised regulations that became effective on 
October 7, 1996, a 10 percent rating is warranted because the 
veteran has complained of having hoarseness, and the 
physician in April 1999 objectively noted that the veteran 
had some hoarseness.  The physician also noted that the 
larynx revealed some thickness of the vocal cords but no 
lesions.  This statement by the physician is consistent with 
the new rating criteria which requires hoarseness with 
inflammation of cords or mucous membrane for a 10 percent 
evaluation.  

The evidence in this case is in relative equipoise in that 
the physician also attributed the thickness in the larynx to 
the veteran's history of tobacco use in the past; and 
because, in not uncertain terms, the physician opined that 
the veteran did not have any disability relative to the 
tonsillectomy performed for hypertrophic tonsillitis.  This 
medical opinion is not refuted in the record.  The Board 
would have placed more probative value on this opinion, 
except for the fact that the veteran's current symptomatology 
of hoarseness and inflammation sufficiently meets with a 
compensable evaluation under the new criteria for chronic 
laryngitis.  A higher, or 30 percent evaluation is not 
warranted as the veteran does not have hoarseness, with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  Rather, 
the physician in April 1990 noted that there were no lesions 
on the larynx.  Accordingly, the veteran is entitled to a 10 
percent rating for post-operative hypertrophic tonsillitis.  

Although the veteran asserted that the April 1999 specialty 
ear, nose and throat examination for rating purposes was not 
thorough, or was inadequate in some way, a review of the 
examination report shows that all pertinent complaints, 
history, and findings were accomplished and there is no 
patent defect indicated.  This interpretation by the Board, 
along with the grant of an increased rating in this case, 
leads the Board to conclude that the evidence of record is 
adequate for an equitable disposition of the appeal; and 
another VA examination for rating purposes is not warranted.  


ORDER

A 10 percent evaluation for post-operative hypertrophic 
tonsillitis is granted, subject to the regulations pertinent 
to the disbursement of monetary funds.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 

